Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to the application filed 09/11/2022.
Claims 1 - 20 are pending and have been examined.
Claims 1 - 20 are rejected.

Response to Arguments
Applicant's arguments filed 09/11/2022 have been fully considered but they are not persuasive.
Applicant argues that the references do not at least suggest capture, storage, and subsequent use of a change method instruction by which a record object is to be changed.
Examiner respectfully submits that the argued limitations are taught by the cited references.
Martin teaches performing a point-in-time restore of data of a first tenant (Martin [Abstract]). The database system described by Martin teaches storing multiple versions of a data and capturing the changes of the record (Martin [0035]). The change in the data is the actual data and transaction version identifier (Martin [0035-0036]). Furthermore, Martin teaches a change method that is stored along with version information (Martin [0053-0061: “The log 300 may keep a separate record of the insertion operations 101 and 102, as shown in FIG. 4A, as transactions x1 and x2 (with x1 and x2 denoting the sequence of the transactions). A recovery point for the log 300 may be positioned before the recordation of the insertion operations 101, 102 (i.e., before the log record with the transaction identifier x1, as shown in FIG. 4A).”]). In addition, secondary reference Ji teaches storing both record and associated change method instruction. Ji teaches storing a log structured store data file which includes a head portion, a data portion, and a padding portion (Ji [0029: “In the log structured store data file, the objects are stored sequentially, and the newly created object is appended at the end of the file. The object can include three parts: a head, a data portion, and a padding portion. The head may include the metadata of the object. Usually the metadata of the object can be divided into system metadata and user-defined metadata. The system metadata, for example, may include key length, data length, keyword, checksum, timestamp, partition number, etc. The user-defined metadata, for example, may include name of the object, creation time, owner, creator, size, etc. Generally, the user-defined metadata can be changed.”]). The log found in the two references are similar to the change method as claimed because it includes information regarding change sequence, change action, change data, etc. id.
	In summary Martin teaches creating new versions of record and storing it on server (Martin [0035; 0021-0023]). Thereafter, pointers in the form of keys are created to point to various versions of the record (Martin [0036: “Keys for the respective tenants accessing data created or updated after the time stamp will be interpreted to access the appropriate data created by the tenant.”]). This data is stored in the form of extents (Martin [0037]). The system creates and stores pointers so that prior versions can be referenced for restoration (Martin [0047: “Restoring a customer to a point in time can be achieved by locating archival metadata information about the database that points to or otherwise directs the system to a full set of the customer data prior to the desired point in time.”]).  Furthermore, log information is stored which includes record change method (Martin [0053-0061: “The log 300 may keep a separate record of the insertion operations 101 and 102, as shown in FIG. 4A, as transactions x1 and x2 (with x1 and x2 denoting the sequence of the transactions).
Therefore, the combination of the references teach each and every limitation of the claimed invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 states, in relevant part, “the object”. However, there is no antecedent basis for this use.
All independent claims include this ambiguity and all are rejected similarly. All the dependent claims are also similarly rejected based on the dependency.
Claims 4, 6, 9, 13 and 20 all state “the record object metadata” without antecedent basis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (US 20180373604; “Martin” hereinafter) and further in view of Ji et al. (US 20160171025; “Ji” hereinafter).
As per claim 1, Martin discloses A computer-implemented method comprising:
capturing, by one or more processors, a change to a record object (Martin [0035; 0021-0023]), wherein the change includes details of the record object to be changed [and a change method instruction by which the object is to be changed] (Martin [0035: “That is, a received transaction may create a new version of the contents of the record to be stored in the server system, instead of altering the contents of the record.”]; [0053-0061: “The log 300 may keep a separate record of the insertion operations 101 and 102, as shown in FIG. 4A, as transactions x1 and x2 (with x1 and x2 denoting the sequence of the transactions). A recovery point for the log 300 may be positioned before the recordation of the insertion operations 101, 102 (i.e., before the log record with the transaction identifier x1, as shown in FIG. 4A).”]);
storing, by one or more processors, a change object as a standalone object, and storing the change method instruction and metadata pointing to the record object (Martin [0036: “Thereafter, tenant data may interpret primary key requests for versions of the data before the time stamp by accessing the appropriate version based on the key in the pool of the data stored before the time stamp.”]);
modifying, by one or more processors, metadata of previous versions of the record object to include a pointer to the change object (Martin [0047: “Similar to the process discussed above, the archival data may include a most recently committed version of each datum prior to a particular point in time and any prior versions of those data.”]; [0035: “That is, a received transaction may create a new version of the contents of the record to be stored in the server system, instead of altering the contents of the record.”]; [See also 0042 where reference data is kept updated similar to modifying a pointer to the change object.]; [0036: “Keys for the respective tenants accessing data created or updated after the time stamp will be interpreted to access the appropriate data created by the tenant.”] where multiple versions are created for one record and each are separately referenceable.); and
applying, by one or more processors, the change method instruction to the record object when responding to a retrieve or restore request for the record object (Martin [0023-0024: “This allows a point in time view, after the desired point in time, over data that spans the desired point in time, without physically reconstructing data artifacts as they were as of a point in time by replaying a database transaction log. That is, by using the filter, a query issued after a virtual point in time restore has taken place cannot see the data after the desired point in time. The filter may be used so that data after the desired point in time is not viewable. Because the extent references are metadata objects which can span many records (e.g., tens, hundreds, thousands, or millions of records, or the like), a virtual point-in-time restore using extent references with filters can be constructed quickly compared to scanning a time ordered log and applying records up to a desired point in time.”]; [0042: “The extent index 1240 shown in FIGS. 6B-6C allows a node 1220 of the database system 1200a, 1200b, 1200c, and/or 1200d to access the tenant data (e.g., in the data extents 1270) for the boundary range for the tenant data to be restored from the storage 1260.”]; [0063-0065: “This allows a point in time view, after the desired point in time, over data that spans the desired point in time, without physically reconstructing data artifacts as they were as of a point in time by replaying a database transaction log. That is, by using the filter, a query issued after a virtual point in time restore has taken place cannot see the data after the desired point in time. The filter may be used so that data after the desired point in time is not viewable. Because the extent references are metadata objects which can span many records (e.g., tens, hundreds, thousands, or millions of records, or the like), a virtual point-in-time restore using extent references with filters can be constructed quickly compared to scanning a time ordered log and applying records up to a desired point in time.”]).
Martin does not explicitly teach, however, Ji in an analogous art teaches:
and a change method instruction by which the object is to be changed (Ji [0029: “The user-defined metadata, for example, may include name of the object, creation time, owner, creator, size, etc. Generally, the user-defined metadata can be changed.” . . . “Usually the metadata of the object can be divided into system metadata and user-defined metadata.”]; [0032: “In one embodiment, a new log structured data file (which can be referred to as “metadata change log file”) can be created to store the metadata update related information, and can be saved in the metadata change storage region of the disk of the object storage device.” . . . 0037 “The status information can include a first status indicating existence of the object, a second status indicating deletion of the object, and a third status indicating metadata only update of the object.”]). Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the change method instruction information of Ji into the metadata creation module of Martin to produce an expected result of including change method instruction for an object’s change. The modification would be obvious because one of ordinary skill in the art would be motivated to provide users with a description of the change to an otherwise immutable files for later verification and restoration.

As per claim 2, rejection for claim 1 is incorporated and further Ji discloses The method as claimed in claim 1:
wherein capturing a change to a record object further comprises capturing, by one or more processors, a description of a reason for the change (Ji [0029: “The user-defined metadata, for example, may include name of the object, creation time, owner, creator, size, etc. Generally, the user-defined metadata can be changed.”]); and
wherein storing the change object as a standalone object further comprises storing, by one or more processors, the description in the change object (Ji [0029: “Usually the metadata of the object can be divided into system metadata and user-defined metadata.”] where user defined metadata can be interpreted as including data regarding reason for change.).

As per claim 3, rejection for claim 1 is incorporated and further Martin discloses The method as claimed in claim 1, further comprising:
storing, by one or more processors, a series of interdependent change objects to accommodate multiple changes to a record object over time, wherein interdependent change objects include metadata with pointers to dependent change objects (Martin [0047: “At operation 21, pointers to the current extents or other metadata indicating the data to be processed by the database system may be switched to archival data of the tenant in the immutable storage. Similar to the process discussed above, the archival data may include a most recently committed version of each datum prior to a particular point in time and any prior versions of those data.”]). 

As per claim 4, rejection for claim 1 is incorporated and further Martin discloses The method as claimed in claim 1, further comprising: 
receiving, by one or more processors, a request for a record object (Martin [0065: “In this implementation, a request to restore a tenant's data to the point in time of the transaction x5 may be received.”]); and
applying, by one or more processors, one or more change method instructions to the record object by iterating through applicable change method instructions of one or more change objects pointed to by the record object metadata (Martin [0065-0070: Restore process]).

As per claim 5, rejection for claim 1 is incorporated and further Martin discloses The method as claimed in claim 1, further comprising:
receiving, by one or more processors, a request for a record object (Martin [0065: “In this implementation, a request to restore a tenant's data to the point in time of the transaction x5 may be received.”]);
notifying, by one or more processors, a user making the request that one or more changes to the record object are available (Martin [0022: “A sandbox tenant may be created at the request of an associated authorized user (e.g., a user that is authorized to access tenant data) by associating the sandbox tenant identifier with the snapshot of the original tenant data and with sandbox data created by the sandbox tenant subsequent to the sandbox creation point in time. The sandbox data created and/or modified by the sandbox tenant subsequent to the sandbox creation point in time may be inaccessible to the original tenant. Creating a sandbox, as well as creating and/or modifying sandbox data is described in detail in U.S. patent application Ser. No. 15/345,914, filed Nov. 8, 2016, entitled “Formation and Manipulation of Test Data in a Database System,” which is incorporated by reference herein in its entirety.” Where notification is notification of inaccessibility as described above.]); and
applying, by one or more processors, a change method instruction of one or more change objects pointed to by the record object according to a user selection (Martin [0065-0070: Restore process]).

As per claim 6, rejection for claim 1 is incorporated and further Martin discloses The method as claimed in claim 1, further comprising:
receiving, by one or more processors, a request for a record object (Martin [0065: “In this implementation, a request to restore a tenant's data to the point in time of the transaction x5 may be received.”]); and
enforcing, by one or more processors, application of change method instructions of one or more change objects pointed to by the record object metadata by default (Martin [0065-0070: Restore process]).

As per claim 7, rejection for claim 1 is incorporated and further Martin discloses The method as claimed in claim 1, further comprising:
checking, by one or more processors, integrity of a record object and a change object before applying a change method instruction of a change object to the record object (Martin [0011: “A more common scenario is that the user is unwilling to lose changes since the corruption was detected. In this case, the user may choose to gain access to the pre-corruption data and perform manual reconciliation and correction to the existing data, which can be inefficient and prone to errors.”]).

As per claim 8, rejection for claim 1 is incorporated and further Martin discloses The method as claimed in claim 1, further comprising:
configuring, by one or more processors, processing of a request to access a record object or a change object to allow unchanged record objects to be retrieved or restored by authorized operators (Martin [0084: “Each of database systems 1200 may be operable to host multiple instances of a database, where each instance is accessible only to a particular tenant (e.g., users associated with a particular tenant who are authorized to access the data of the tenant).”]). 

As per claim 9, rejection for claim 1 is incorporated and further Martin discloses The method as claimed in claim 1, further comprising: retrieving, by one or more processors, a record object for a record, wherein retrieving the record object for the record further comprises: requesting, by one or more processors, the record object from storage (Martin [0065: “In this implementation, a request to restore a tenant's data to the point in time of the transaction x5 may be received.”]); retrieving, by one or more processors, the record object from storage and reading the record object metadata to identify any changes to the record object; retrieving, by one or more processors, one or more change objects from storage (Martin [0019: “For example, by examining the metadata for extents for the point in time (or the sequence number) for the most recent transaction in an extent, a system may readily determine which extents include at least one transaction that occurred before the desired point in time of a restore and may be included in the point of time restore.”]); applying, by one or more processors, one or more change method instructions to the record object as provided in the one or more change objects; and returning, by one or more processors, a resultant object from applying the one or more change method instructions to the record object (Martin [0047: “Restoring a customer to a point in time can be achieved by locating archival metadata information about the database that points to or otherwise directs the system to a full set of the customer data prior to the desired point in time. Pointers may be switched to the located archival information. The archival data may be data that has been previously written that is not the current data of the tenant. To retrieve the archival data, database pointers are moved to point to transactions that are earlier in time (than the present time to perform a point-in-time restore operation) and disregarding the transactions that occurred after that time.”]; [See also 0065-0070]).

Claims 10-14 are the computer program product claims corresponding to method claims 1-5, respectively.  Martin discloses a computer program product (¶ [0097]) for executing the method of claims 1-5.  Thus, claims 10-14 are rejected under the same rationale set forth in connection the rejections of claims 1-5, respectively.

Claims 15-20 are the systems claims corresponding to method claims 1-6, respectively.  Martin discloses a system (¶ [0097]) for executing the method of claims 1-6.  Thus, claims 15-20 are rejected under the same rationale set forth in connection the rejections of claims 1-6, respectively.

Comments
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Larrea et al. (US 2003/0208490) – Teaches modifying immutable files using metadata that store descriptive note pertaining to changes made and reasons.
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taelor Kim whose telephone number is (571) 270-7166.  The examiner can normally be reached on Monday-Thursday (11AM-5PM) EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-8166. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Taelor Kim
Primary Patent Examiner
Art Unit 2156
Dated: 12/08/2022
/TAELOR KIM/Primary Examiner, Art Unit 2156